THAYER, J.,
dissenting: The majority holds that the defendant was entitled to an instruction to the effect that the State must prove that the offense occurred between the dates alleged in the indictment. As this holding is an unwarranted extension of existing law, I must dissent.
It is black letter law in this jurisdiction that the State need not prove the alleged criminal conduct occurred on the exact dates in the indictment or complaint. Rather, the State must show that the offense occurred “on or about” the dates alleged. See State v. Perkins, 70 N.H. 330, 331-32, 47 A. 268, 269 (1900). There are, however, circumstances in which the trial court must instruct the jury that the State must prove the date of the offense. These instances are quite limited. If the date of the offense is an element of the crime, the State must prove when the offense occurred. See State v. Lakin, 128 N.H. 639, 640, 517 A.2d 846, 847 (1986). The defendant in this case was charged with aggravated felonious sexual assault, as defined by RSA 632-A:2, XI, when the defendant was charged, and as currently defined by RSA 632-A:2, 1(1) (Supp. 1992). Neither version of the statute includes the date of the offense as an element of the crime. Nor did the defendant argue that the State should be required to prove the date of the offense to show that the offense occurred while the victim was less than the statutory age contained in RSA 632-A:2, XI, or that the offense occurred after the statute of limitations had run.
The second instance in which the defendant is entitled to an instruction that the State must prove the date of the offense is when a defendant seeks, and the court grants, a bill of particulars. After the State files a bill of particulars, the date specified by the State must be *349proved as an element of the offense charged. State v. Boire, 124 N.H. 622, 624, 474 A.2d 568, 569-70 (1984). By virtue of a bill of particulars specifying the date, the State is “obliged to prove the date of the [offense] beyond a reasonable doubt.” State v. Meekins, 127 N.H. 777, 778, 508 A.2d 1048, 1049 (1986). The defendant in this case did not seek a bill of particulars and, thus, was not entitled to a date or time instruction.
The majority, without citing any applicable theory or authority, holds that when the State charges that an offense occurred within a time frame and the defendant presents a “time-based defense,” the State must prove the offense occurred during that period. In my view, that holding makes the time period an element of the offense. In addition to altering the legislatively-defined offense, the majority has effectively abolished the method of discovery typically used in these instances.
That which troubles the majority has historically been addressed through a bill of particulars. The State can be required to furnish a bill of particulars when the defendant established a factual basis to show that a bill of particulars is “necessary for the preparation of a defense.” State v. Steer, 128 N.H. 490, 494, 517 A.2d 797, 800 (1986) (citing Boire, 124 N.H. at 624, 474 A.2d at 569). Instead of simply requiring defendants to do that which defendants have always done when they sought more definitive information from the State, the majority has eliminated the long-accepted discovery process of seeking a bill of particulars in favor of a rule requiring the State, in circumstances similar to this case, to prove, beyond a reasonable doubt, that the offense occurred within the time frame alleged.
In my view, there are other factors to be considered when deciding whether an “on or about” instruction is proper in a case in which child sexual abuse is alleged to have occurred within a certain time frame. Such factors were considered by the Missouri Appeals Court in State v. Hoban, 738 S.W.2d 536 (Mo. App. 1987). In Hoban, the defendant was indicted for attempted rape of, and deviate sexual intercourse with, a victim who was seven years old when the instances of sexual contact began. The indictment alleged that the offenses occurred between June 1983 and September 1984. Id. at 539. The victim testified that the defendant initiated sexual contact when they were alone in the defendant’s house, usually in the garage or the basement. Id. at 538.
The defendant in Hoban, like the defendant before us, did not raise a true alibi defense, but claimed that he was never alone with the victim, nor was he ever in the basement with the victim. Id. at *350540. After his conviction, the defendant complained that the jury instructions prejudiced him because the time of the offense was not sufficiently stated. Id. at 539. In rejecting the defendant’s claim of error, the court held:
“We find the more prudent rule of law to be reflected in those cases which expressly recognize that an alibi defense does not change the nature of the charges against the defendant or suddenly incorporate time as a necessary element of the offense. Any other rule would too often preclude prosecution of crimes involving child victims as here where the crimes are not discovered until some time after their commission. Leeway is necessary in charging sexual abuse and sexual intercourse with minors because children who are the victims of abuse may find it difficult to recall precisely the dates of offenses against them months or even years after the offense has occurred. The absence of such a rule would give rise to an untenable tactic. A defendant would simply have to make the assertion of alibi in order to escape prosecution once it became apparent that a child was confused with respect to the date of a sexual assault.”
Id. at 541 (citations and quotation omitted); see also State v. Eggert, 358 N.W.2d 156, 160 (Minn. App. 1984) (instruction relieving prosecution of proving offense occurred on specific day not rendered erroneous simply by the defendant’s presentation of alibi defense); State v. Siems, 535 S.W.2d 261, 265-66 (Mo. App. 1976) (where State’s evidence did not rely on specific day or week, but showed that offense occurred some time during month, no error for court not to instruct on time of offense despite defendant’s lack of opportunity defense for particular weekend).
In my view, the Hoban analysis should be applied to this case. I would uphold the trial court’s refusal to give a specific instruction that the jury must find that the offense occurred some time between the dates in the indictment. Accordingly, as conceded by the defendant, proof that the offense occurred on or about the dates alleged would be sufficient to uphold the jury’s determination.